AMERICAN INDEPENDENCE FUNDS TRUST (THE “TRUST”) SUPPLEMENT DATED NOVEMBER 20, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JULY 13, 2015 AMERICAN INDEPENDENCE LARGE CAP GROWTH FUND (TICKER SYMBOLS: LGNIX, LGNAX, LGNCX) (the “Fund”) THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE STATEMENT OF ADDITIONAL INFORMATION LISTED ABOVE. This Supplement supersedes and replaces in its entirety the Supplement dated August 3, 2015 to the Statement of Additional Information (“SAI”). This Supplement dated November 20, 2015 incorporates the changes to the Fund which were announced in a prior supplement dated August 3, 2015 in addition to recent updates as discussed below: 1.
